Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-20 received on 11/30/2020 have been examined, of which claims 1, 9 and 17 are independent.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 5 and 14 recite “the flexible slots”, which is preceded by two recitations of “flexible slots” claims 4, 1 and  13, 10 respectively.  It is unclear which limitation is further limited in claims 5 and 14. Further, claims 5 and 14 recite “a number of allocations to the flexible slots are minimized”. It is unclear if the number of allocations refer to PRACH allocations or different allocations. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 3, 6, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Khoryaev et al. (US 2013/0322235) in view of Hamidreza et al. (5G control channel design, achieving ultrareliable low-latency communications; IDS 10/26/2021, NPL # 6) 

 Regarding claim 1, Khoryaev teaches a computer-implemented method (fig 13, para 72: method may be executed as instructions on a machine, where the instructions are included on at least one computer readable medium) of generating a resource allocation pattern (RAP) of an orthogonal frequency division multiplexing (OFDM) signal transmitted between a base station comprised of N cells and a mobile device (fig 1, 6-9, 12-14: generate low interference flexible subframe of adaptive uplink-downlink time division duplexing configuration in heterogeneous network (Hetnet) including macro cell and pico/small cell, abstract; the resource allocation is considered for one frame with 0-9 subframes as shown in fig 6-9), where N is one or more (the small base station is in small cell and adapts to UL/DL configuration of macro cell), the OFDM signal transmitted in either a frequency domain duplex (FDD) mode or a time domain duplex (TDD) mode (Para 6: Hetnet can use TDD or FDD for DL or UL transmissions), the method comprising: 
setting a time duration of the RAP (as shown in fig 6-9, the adaptation of UL-DL configuration set is determined over one frame of subframes 0-9, thus one frame duration is considered as the duration of the RAP); 
retrieving a TDD uplink/downlink (UL/DL) configuration setting indicative of successive OFDM slots including DL-only slots, UL-only slots and flexible slots (fig 6, Macro UL-DL configuration and Pico UL-DL adaptation set; step 414, fig 12 – the Pico cell adapts the TDD UL-DL configuration to fit new traffic conditions), and 
processing the TDD UL/DL configuration to obtain an initial resource allocation pattern in which the TDD UL/DL configuration is repeated to match the set time duration of the RAP (step 414, fig 12 – the Pico cell adapts the TDD UL-DL configuration of FlexSF (flexible subframes) to fit new traffic conditions; fig 6-9), and in which the flexible slots among the repeated TDD UL/DL configuration are set as DL slots or UL slots (fig 6-9, flexible subframes are set as uplink or downlink in Pico cell to adapt to Macro cell configuration). 

Khoryaev teaches the UE connected to multiple cells – macro cell and pico cell, and the pico cell adapting the UL-DL configuration of flexible subframes according to macro-cell, to offload the traffic. The reference does not specify DCI to uplink offset and HARQ-ACK resources. Hamidreza is directed to efficiently supporting ultrareliable low-latency communications URLLC in 5G and feature of flexible slot structure applicable to TDD and FDD for improvement. 

Hamidreza further teaches for each of the N cells, determining a set of UL resource allocations comprising downlink control information (DCI) and an offset to corresponding UL slots for the RAP (page 91 column 2, fig 4(b) shows flexible symbols are used for UL and DL, where the gNB identifies that UE has missed the resource grant and retransmits in flexible subframe, for less offset to uplink transmission, while the second slot uses flexible symbol for uplink transmission; thus, fig 4(b) shows the determined DCI and offset of UL slot for the cell with URLLC communications for given time duration); and 
for each of the N cells, determining a set of DL allocations including DCI and Hybrid Automatic Repeat Request Acknowledgment (HARQ-ACK) resources for the RAP (page 92, column 1, fig 5(b) shows the DCI to the early HARQ-NACK in the flexible symbol, for faster correction of the information in DCI, while the flexible symbol of second slot is used for downlink transmission; thus, fig 5(b) shows the determined set of DL allocations including DCI and HARQ-ACK resources for the given time duration). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine resource allocation pattern of TDD configuration adaptation as taught by Khoryaev with specifying resources for UL and DL allocations for UL offset and HARQ-ACK as taught by Hamidreza for the benefit of reducing latency and improving communication efficiency as taught by Hamidreza in page 92 col 1 last para.

 Regarding claim 3, Khoryaev further teaches wherein the flexible slots among the repeated TDD UL/DL configuration are set as DL slots or UL slots according to a preset ratio of DL to UL slots (Para 44: applying UL favored TDD configurations at the macro cells (e.g., TDD configuration 0 with 4:6 DL:UL ratio) can improve adaptation capabilities at a pico node).

 Regarding claim 6, Khoryaev further teaches compressing the RAP by grouping allocations having similar characteristics (fig 7-9 shows UL-DL configurations available for pico cells as 222, 224, 226; here, the term compressing is interpreted as combining or grouping in light of specification and the limitation; fig 7-9 shows similar UL-DL configurations for multiple of pico cells).

 Regarding claim 8, Khoryaev further teaches where N is at least two (fig 1, 12 describes macro cell and pico cells, which are considered as at least two cells).


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Khoryaev et al. (US 2013/0322235) in view of Joung et al. (US 20080108316) 

Regarding claim 9, Khoryaev teaches a non-transitory computer-readable storage medium comprising a computer program (fig 13, para 72: method may be executed as instructions on a machine, where the instructions are included on at least one computer readable medium; para 88), the computer program when executed by a computer (Para 72, 88: program code executed by machine) causing the computer to be responsive to user variable input settings to automatically generate a resource allocation pattern (RAP) of an orthogonal frequency division multiplexing (OFDM) signal transmitted between a base station comprised of N cells and a mobile device (fig 1, 6-9, 12-14: generate low interference flexible subframe of adaptive uplink-downlink time division duplexing configuration in heterogeneous network (Hetnet) including macro cell and pico/small cell, abstract; the resource allocation is considered for one frame with 0-9 subframes as shown in fig 6-9), where N is one or more (the small base station is in small cell and adapts to UL/DL configuration of macro cell), the OFDM signal transmitted in either a frequency domain duplex (FDD) mode or a time domain duplex (TDD) mode (Para 6: Hetnet can use TDD or FDD for DL or UL transmissions).

Khoryaev teaches the UE connected to multiple cells – macro cell and pico cell, and the pico cell adapting the UL-DL configuration of flexible subframes according to macro-cell, to offload the traffic. The reference further teaches UE performing channel quality measurement of pico cell and reporting to macro cell, based on which the macro cell offloads and pico cell adapts the configuration, which indicates the UE input for the generation of the resource allocation pattern. However, the reference does not specify that the user input for setting is considered for base station functionality. Joung is directed to emulation of base station. 

Joung teaches the computer program when executed by a computer causing the computer to be responsive to user variable input settings (Para 26: the base station emulator 200 according to the present invention, as shown in FIG. 4, includes a control unit 210 for controlling the overall operation of the device, a key input unit 220 for receiving various set or input items required for the measurement of the performance of the subscriber station, a display 230 for visually notifying a user of various events occurring during the operation of the device or performance analysis results, a signal generation unit 270 for, under the control of the control unit 210, performing a network entry process in connection with the subscriber station 100 and generating a test signal for testing the accuracy of CINR measurement, memory 260 for storing the set or input items from a user and temporarily storing various pieces of data generated in the process of generating a test signal). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine resource allocation pattern of TDD configuration adaptation as taught by Khoryaev with performing the base station functionality by emulating as taught by Joung for the benefit of reducing cost for accurately testing system as taught by Joung in para 39.


Claims 10, 12, 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Khoryaev et al. (US 2013/0322235) in view of Joung et al. (US 20080108316) in further view of Hamidreza et al. (5G control channel design, achieving ultrareliable low-latency communications) 

 Regarding claim 10, Khoryaev in view of Joung teaches the limitations of the parent claim. 

Khoryaev further teaches 
setting a time duration of the RAP (as shown in fig 6-9, the adaptation of UL-DL configuration set is determined over one frame of subframes 0-9, thus one frame duration is considered as the duration of the RAP); 
retrieving a TDD uplink/downlink (UL/DL) configuration setting indicative of successive OFDM slots including DL-only slots, UL-only slots and flexible slots (fig 6, Macro UL-DL configuration and Pico UL-DL adaptation set; step 414, fig 12 – the Pico cell adapts the TDD UL-DL configuration to fit new traffic conditions); 
processing the TDD UL/DL configuration to obtain an initial resource allocation pattern in which the TDD UL/DL configuration is repeated to match the set time duration of the RAP (step 414, fig 12 – the Pico cell adapts the TDD UL-DL configuration of FlexSF (flexible subframes) to fit new traffic conditions; fig 6-9), and in which the flexible slots among the repeated TDD UL/DL configuration are set as DL slots or UL slots (fig 6-9, flexible subframes are set as uplink or downlink in Pico cell to adapt to Macro cell configuration). 

Khoryaev in view of Joung does not specify DCI to uplink offset and HARQ-ACK resources. Hamidreza is directed to efficiently supporting ultrareliable low-latency communications URLLC in 5G and feature of flexible slot structure applicable to TDD and FDD for improvement.
	 
Hamidreza further teaches for each of the N cells, determining a set of UL resource allocations comprising downlink control information (DCI) and an offset to corresponding UL slots for the RAP (page 91 column 2, fig 4(b) shows flexible symbols are used for UL and DL, where the gNB identifies that UE has missed the resource grant and retransmits in flexible subframe, for less offset to uplink transmission, while the second slot uses flexible symbol for uplink transmission; thus, fig 4(b) shows the determined DCI and offset of UL slot for the cell with URLLC communications for given time duration); and 
for each of the N cells, determining a set of DL allocations including DCI and Hybrid Automatic Repeat Request Acknowledgment (HARQ-ACK) resources for the RAP (page 92, column 1, fig 5(b) shows the DCI to the early HARQ-NACK in the flexible symbol, for faster correction of the information in DCI, while the flexible symbol of second slot is used for downlink transmission; thus, fig 5(b) shows the determined set of DL allocations including DCI and HARQ-ACK resources for the given time duration). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine resource allocation pattern of TDD configuration adaptation as taught by Khoryaev and Joung with specifying resources for UL and DL allocations for UL offset and HARQ-ACK as taught by Hamidreza for the benefit of reducing latency and improving communication efficiency as taught by Hamidreza in page 92 col 1 last para.

 Regarding claim 12, Khoryaev further teaches wherein, in the method, the flexible slots among the repeated TDD UL/DL configuration are set as DL slots or UL slots according to a preset ratio of DL to UL slots (Para 44: applying UL favored TDD configurations at the macro cells (e.g., TDD configuration 0 with 4:6 DL:UL ratio) can improve adaptation capabilities at a pico node).

 Regarding claim 15, Khoryaev further teaches compressing the RAP by grouping allocations having similar characteristics (fig 7-9 shows UL-DL configurations available for pico cells as 222, 224, 226; here, the term compressing is interpreted as combining or grouping in light of specification and the limitation; fig 7-9 shows similar UL-DL configurations for multiple of pico cells).

 Regarding claim 16, Khoryaev further teaches wherein the storage medium is located in a base station (fig 13, para 72: method may be executed as instructions on a machine, where the instructions are included on at least one computer readable medium; para 88); where N is at least two (fig 1, 12 describes macro cell and pico cells, which are considered as at least two cells).

Joung teaches wherein the base station is a network emulator (Para 26: the base station emulator 200 according to the present invention, as shown in FIG. 4, includes a control unit 210 for controlling the overall operation of the device, a key input unit 220 for receiving various set or input items required for the measurement of the performance of the subscriber station, a display 230 for visually notifying a user of various events occurring during the operation of the device or performance analysis results, a signal generation unit 270 for, under the control of the control unit 210, performing a network entry process in connection with the subscriber station 100 and generating a test signal for testing the accuracy of CINR measurement, memory 260 for storing the set or input items from a user and temporarily storing various pieces of data generated in the process of generating a test signal). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine resource allocation pattern of TDD configuration adaptation as taught by Khoryaev with performing the base station functionality by emulating as taught by Joung for the benefit of reducing cost for accurately testing system as taught by Joung in para 39.

Hamidreza further teaches wherein the base station is configured to operate in compliance with Fifth Generation (5G) New Radio (NR) standards (page 84-85, 91-92: URLLC and flexible slot structure compliance with 5G-NR standards). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine resource allocation pattern of TDD configuration adaptation as taught by Khoryaev and Joung with specifying resources for UL and DL allocations for UL offset and HARQ-ACK as taught by Hamidreza for the benefit of reducing latency and improving communication efficiency as taught by Hamidreza in page 92 col 1 last para.


Claims 7, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Khoryaev et al. (US 2013/0322235) in view of Hamidreza et al. (5G control channel design, achieving ultrareliable low-latency communications) in further view of Joung et al. (US 20080108316) 

Regarding claim 17, Khoryaev teaches a radio network (fig 13, para 72: method may be executed as instructions on a machine, where the instructions are included on at least one computer readable medium; para 88), comprising: 
N cells configured to communicate with a mobile device using orthogonal frequency division multiplexing (OFDM) signal transmission (fig 1, 6-9, 12-14: generate low interference flexible subframe of adaptive uplink-downlink time division duplexing configuration in heterogeneous network (Hetnet) including macro cell and pico/small cell, abstract; the resource allocation is considered for one frame with 0-9 subframes as shown in fig 6-9), where N is one or more (the small base station is in small cell and adapts to UL/DL configuration of macro cell), the OFDM signal transmitted in either a frequency domain duplex (FDD) mode or a time domain duplex (TDD) mode (Para 6: Hetnet can use TDD or FDD for DL or UL transmissions); and 
a resource allocation pattern (RAP) generator (processing module 734 in small node, fig 14) configured to generate a resource allocation pattern of signal slots of the OFDM signal for the N cells (fig 1, 6-9, 12-14: generate low interference flexible subframe of adaptive uplink-downlink time division duplexing configuration in heterogeneous network (Hetnet) including macro cell and pico/small cell, abstract; the resource allocation is considered for one frame with 0-9 subframes as shown in fig 6-9) with reference to radio resource control (RRC) settings (para 81: the dynamic signaling can include physical or higher layer signaling indicating the offloading of the transmission).

Khoryaev teaches the UE connected to multiple cells – macro cell and pico cell, and the pico cell adapting the UL-DL configuration of flexible subframes according to macro-cell, to offload the traffic. However, the reference does not specify that the base station functionality is emulated or the base station is 5G-NR compliant. 

Hamidreza teaches Fifth Generation (5G) New Radio (NR) network (page 84-85, 91-92: URLLC and flexible slot structure compliance with 5G-NR standards). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine resource allocation pattern of TDD configuration adaptation as taught by Khoryaev with specifying resources for UL and DL allocations for UL offset and HARQ-ACK as taught by Hamidreza for the benefit of reducing latency and improving communication efficiency as taught by Hamidreza in page 92 col 1 last para.

Joung teaches radio network emulator (Para 26: the base station emulator 200 according to the present invention, as shown in FIG. 4, includes a control unit 210 for controlling the overall operation of the device, a key input unit 220 for receiving various set or input items required for the measurement of the performance of the subscriber station, a display 230 for visually notifying a user of various events occurring during the operation of the device or performance analysis results, a signal generation unit 270 for, under the control of the control unit 210, performing a network entry process in connection with the subscriber station 100 and generating a test signal for testing the accuracy of CINR measurement, memory 260 for storing the set or input items from a user and temporarily storing various pieces of data generated in the process of generating a test signal). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine resource allocation pattern of TDD configuration adaptation as taught by Khoryaev and Hamidreza with performing the base station functionality by emulating as taught by Joung for the benefit of reducing cost for accurately testing system as taught by Joung in para 39.

Regarding claim 7, Khoryaev in view of Hamidreza teaches the limitations of the parent claim. 

Hamidreza further teaches wherein the base station is configured to operate in compliance with Fifth Generation (5G) New Radio (NR) standards (page 84-85, 91-92: URLLC and flexible slot structure compliance with 5G-NR standards). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine resource allocation pattern of TDD configuration adaptation as taught by Khoryaev with specifying resources for UL and DL allocations for UL offset and HARQ-ACK as taught by Hamidreza for the benefit of reducing latency and improving communication efficiency as taught by Hamidreza in page 92 col 1 last para.

Joung teaches wherein the base station is a network emulator (Para 26: the base station emulator 200 according to the present invention, as shown in FIG. 4, includes a control unit 210 for controlling the overall operation of the device, a key input unit 220 for receiving various set or input items required for the measurement of the performance of the subscriber station, a display 230 for visually notifying a user of various events occurring during the operation of the device or performance analysis results, a signal generation unit 270 for, under the control of the control unit 210, performing a network entry process in connection with the subscriber station 100 and generating a test signal for testing the accuracy of CINR measurement, memory 260 for storing the set or input items from a user and temporarily storing various pieces of data generated in the process of generating a test signal). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine resource allocation pattern of TDD configuration adaptation as taught by Khoryaev and Hamidreza with performing the base station functionality by emulating as taught by Joung for the benefit of reducing cost for accurately testing system as taught by Joung in para 39.

Regarding claim 18, Joung further teaches a user interface configured to set a plurality of user-definable resource allocation pattern parameters (Para 26: the base station emulator 200 according to the present invention, as shown in FIG. 4, includes a control unit 210 for controlling the overall operation of the device, a key input unit 220 for receiving various set or input items required for the measurement of the performance of the subscriber station, a display 230 for visually notifying a user of various events occurring during the operation of the device or performance analysis results, a signal generation unit 270 for, under the control of the control unit 210, performing a network entry process in connection with the subscriber station 100 and generating a test signal for testing the accuracy of CINR measurement, memory 260 for storing the set or input items from a user and temporarily storing various pieces of data generated in the process of generating a test signal). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine resource allocation pattern of TDD configuration adaptation as taught by Khoryaev and Hamidreza with performing the base station functionality by emulating as taught by Joung for the benefit of reducing cost for accurately testing system as taught by Joung in para 39.

 Regarding claim 19, Khoryaev further teaches where N is at least two (fig 1, 12 describes macro cell and pico cells, which are considered as at least two cells), and wherein the RAP generator is configured to: 
set a time duration of the RAP (as shown in fig 6-9, the adaptation of UL-DL configuration set is determined over one frame of subframes 0-9, thus one frame duration is considered as the duration of the RAP); 
retrieve a TDD uplink/downlink (UL/DL) configuration setting indicative of successive OFDM slots including DL-only slots, UL-only slots and flexible slots (fig 6, Macro UL-DL configuration and Pico UL-DL adaptation set; step 414, fig 12 – the Pico cell adapts the TDD UL-DL configuration to fit new traffic conditions); 
process the TDD UL/DL configuration to obtain an initial resource allocation pattern in which the TDD UL/DL configuration is repeated to match the set time duration of the RAP (step 414, fig 12 – the Pico cell adapts the TDD UL-DL configuration of FlexSF (flexible subframes) to fit new traffic conditions; fig 6-9), and in which the flexible slots among the repeated TDD UL/DL configuration are set as DL slots or UL slots (fig 6-9, flexible subframes are set as uplink or downlink in Pico cell to adapt to Macro cell configuration). 

Hamidreza further teaches
for each of the N cells, determine a set of UL resource allocations comprising downlink control information (DCI) and an offset to corresponding UL signals for the RAP  (page 91 column 2, fig 4(b) shows flexible symbols are used for UL and DL, where the gNB identifies that UE has missed the resource grant and retransmits in flexible subframe, for less offset to uplink transmission, while the second slot uses flexible symbol for uplink transmission; thus, fig 4(b) shows the determined DCI and offset of UL slot for the cell with URLLC communications for given time duration); and 
for each of the N cells, determine a set of DL allocations including DCI and Hybrid Automatic Repeat Request Acknowledgment (HARQ-ACK) resources for the RAP  (page 92, column 1, fig 5(b) shows the DCI to the early HARQ-NACK in the flexible symbol, for faster correction of the information in DCI, while the flexible symbol of second slot is used for downlink transmission; thus, fig 5(b) shows the determined set of DL allocations including DCI and HARQ-ACK resources for the given time duration). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine resource allocation pattern of TDD configuration adaptation as taught by Khoryaev with specifying resources for UL and DL allocations for UL offset and HARQ-ACK as taught by Hamidreza for the benefit of reducing latency and improving communication efficiency as taught by Hamidreza in page 92 col 1 last para.


Claims 2, 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Khoryaev et al. (US 2013/0322235) in view of Hamidreza et al. (5G control channel design, achieving ultrareliable low-latency communications) in further view of Ko et al. (US 20190208550) 

Regarding claim 2, Khoryaev in view of Hamidreza teaches the limitations of the parent claim. Ko is directed to PRACH resource determination based on SSB and UL-DL configuration (fig 12). 

Ko further teaches wherein the time duration of the RAP is set to a least common multiple of a synchronization signal block (SSB) periodicity and a period of the successive OFDM slots indicated by the TDD UL/DL configuration (abstract; fig. 12, para 129: the BS transmits first information related to an ATSS (actual transmitted SSB) and second information for a PRACH resource configuration S1201 and then transmits third information related to a UL/DL configuration for determining a slot and usage of symbols included in the corresponding slot during a specific period S1203. Thereafter, the BS receives the PRACH via a valid PRACH occasion determined based on at least one of the first, second, and third information). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine resource allocation pattern of TDD configuration adaptation as taught by Khoryaev and Hamidreza with resource allocation based on PRACH, SSB and UL-DL configuration as taught by Ko for the benefit of improving PRACH transmission efficiency as taught by Ko in para 17.

 Regarding claim 4, Khoryaev in view of Hamidreza teaches the limitations of the parent claim.

Ko further teaches wherein, in the TDD mode, processing the TDD UL/DL configuration to obtain initial resource allocation pattern includes allocating physical random access channel (PRACH) occasions to UL-only slots and flexible slots of the initial resource allocation pattern (abstract; fig. 12, para 129: the BS transmits first information related to an ATSS (actual transmitted SSB) and second information for a PRACH resource configuration S1201 and then transmits third information related to a UL/DL configuration for determining a slot and usage of symbols included in the corresponding slot during a specific period S1203. Thereafter, the BS receives the PRACH via a valid PRACH occasion determined based on at least one of the first, second, and third information). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine resource allocation pattern of TDD configuration adaptation as taught by Khoryaev and Hamidreza with resource allocation based on PRACH, SSB and UL-DL configuration as taught by Ko for the benefit of improving PRACH transmission efficiency as taught by Ko in para 17.

 Regarding claim 5, Ko further teaches wherein the PRACH occasions are allocated such that a number of allocations to the flexible slots is minimized (fig 13, para 130: in step 1305, determines a valid PRACH occasion based on at least one of the first, second, third information). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine resource allocation pattern of TDD configuration adaptation as taught by Khoryaev and Hamidreza with resource allocation based on PRACH, SSB and UL-DL configuration as taught by Ko for the benefit of improving PRACH transmission efficiency as taught by Ko in para 17.


Claims 11, 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Khoryaev et al. (US 2013/0322235) in view of Joung et al. (US 20080108316) and Hamidreza et al. (5G control channel design, achieving ultrareliable low-latency communications) in further view of Ko et al. (US 20190208550) 

 Regarding claim 11, Khoryaev in view of Joung and Hamidreza teaches the limitations of the parent claim. Ko is directed to PRACH resource determination based on SSB and UL-DL configuration (fig 12). 
Ko further teaches wherein, in the method, the time duration of the RAP is set to a least common multiple of a synchronization signal block (SSB) periodicity and a period of the successive OFDM slots indicated by the TDD UL/DL configuration (abstract; fig. 12, para 129: the BS transmits first information related to an ATSS (actual transmitted SSB) and second information for a PRACH resource configuration S1201 and then transmits third information related to a UL/DL configuration for determining a slot and usage of symbols included in the corresponding slot during a specific period S1203. Thereafter, the BS receives the PRACH via a valid PRACH occasion determined based on at least one of the first, second, and third information). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine resource allocation pattern of TDD configuration adaptation as taught by Khoryaev, Joung and Hamidreza with resource allocation based on PRACH, SSB and UL-DL configuration as taught by Ko for the benefit of improving PRACH transmission efficiency as taught by Ko in para 17.

 Regarding claim 13, Ko further teaches wherein, in the TDD mode of the method, processing the TDD UL/DL configuration to obtain the initial resource allocation pattern includes allocating physical random access channel (PRACH) occasions to UL-only slots and flexible slots of the initial resource allocation pattern (abstract; fig. 12, para 129: the BS transmits first information related to an ATSS (actual transmitted SSB) and second information for a PRACH resource configuration S1201 and then transmits third information related to a UL/DL configuration for determining a slot and usage of symbols included in the corresponding slot during a specific period S1203. Thereafter, the BS receives the PRACH via a valid PRACH occasion determined based on at least one of the first, second, and third information). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine resource allocation pattern of TDD configuration adaptation as taught by Khoryaev, Joung and Hamidreza with resource allocation based on PRACH, SSB and UL-DL configuration as taught by Ko for the benefit of improving PRACH transmission efficiency as taught by Ko in para 17.

 Regarding claim 14, Ko further teaches wherein, in the method, the PRACH occasions are allocated such that a number of allocations to the flexible slots is minimized (fig 13, para 130: in step 1305, determines a valid PRACH occasion based on at least one of the first, second, third information). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine resource allocation pattern of TDD configuration adaptation as taught by Khoryaev, Joung and Hamidreza with resource allocation based on PRACH, SSB and UL-DL configuration as taught by Ko for the benefit of improving PRACH transmission efficiency as taught by Ko in para 17.


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Khoryaev et al. (US 2013/0322235) in view of Hamidreza et al. (5G control channel design, achieving ultrareliable low-latency communications) and Joung et al. (US 20080108316) in further view of Ko et al. (US 20190208550) 

Regarding claim 20, Khoryaev in view of Joung and Hamidreza teaches the limitations of the parent claim. 

Khoryaev further teaches the flexible slots among the repeated TDD UL/DL configuration are set as DL slots or UL slots according to a preset ratio of DL to UL slots (Para 44: applying UL favored TDD configurations at the macro cells (e.g., TDD configuration 0 with 4:6 DL:UL ratio) can improve adaptation capabilities at a pico node).

Ko further teaches wherein the time duration of the RAP is set to a least common multiple of a synchronization signal block (SSB) periodicity and a period of the successive OFDM slots indicated by the TDD UL/DL configuration (abstract; fig. 12, para 129: the BS transmits first information related to an ATSS (actual transmitted SSB) and second information for a PRACH resource configuration S1201 and then transmits third information related to a UL/DL configuration for determining a slot and usage of symbols included in the corresponding slot during a specific period S1203. Thereafter, the BS receives the PRACH via a valid PRACH occasion determined based on at least one of the first, second, and third information). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine resource allocation pattern of TDD configuration adaptation as taught by Khoryaev, Joung and Hamidreza with resource allocation based on PRACH, SSB and UL-DL configuration as taught by Ko for the benefit of improving PRACH transmission efficiency as taught by Ko in para 17.


Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kyrolainen et al. (US 10103823): abstract: a test system is provided that for testing base stations (BSs) and user equipment (UE) that includes a radio channel (RC) emulator having a dynamically-variable channel model that is configured to be dynamically varied in accordance with beam indices received in the RC emulator from the BS and/or the UE, depending on implementation scenario and on whether the BS or the UE is the DUT

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RINA C PANCHOLI whose telephone number is (571)272-2679. The examiner can normally be reached M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chirag Shah can be reached on 571-272-3144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RINA C PANCHOLI/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        12/3/2022